                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN


In re: James Miicke
                                                                       Case No. 17-23177-kmp

                                                                       Chapter 13
                       Debtor(s).

       NOTICE AND REQUEST TO AMEND CONFIRMED CHAPTER 13 PLAN


        Debtor(s) filed papers with the Court requesting amendment of the confirmed Chapter 13
plan in the above case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the Court to confirm the amended plan as proposed, or if you want the
Court to consider your views on the request, then on or before 21 days after service of this
notice, you or your attorney must:

       File with the Court a written request for hearing that contains a short and plain statement
of the factual and legal basis for the objection. File your written request electronically or mail it
to:
                                     Clerk of Bankruptcy Court
                                      517 E. Wisconsin Avenue
                                             Room 126
                                     Milwaukee, WI 53202-4581
       If you mail your request to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of 21 days.
       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the request and enter an order confirming amended Chapter 13 plan.



Attorney Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202
(414) 223-0000
court@richardacheck.com

              Case 17-23177-kmp          Doc 132      Filed 02/20/20       Page 1 of 4
               REQUEST TO AMEND CONFIRMED CHAPTER 13 PLAN

   1. This request to amend a confirmed Chapter 13 plan SUPERSEDES ALL PRIOR
      REQUESTS TO AMEND THE PLAN AND INCLUDES ALL PROPOSED
      AMENDMENTS. TERMS NOT FULLY STATED HERE OR IN THE ORIGINAL
      PLAN ARE NOT PART OF THE PLAN.

   2. Service. A certificate of service must be filed with the amendment. Designate one of the
      following:

                   A copy of this proposed amendment has been served on the trustee, United
               States trustee and all creditors, or
                    A motion requesting limited services is being filed simultaneously with the
               Court.

   3. The Chapter 13 Plan filed with the Court is amended as follows:

   •   Debtor shall pay 100% to timely filed general unsecured creditors.
   •   Debtor shall include the arrears claim filed by the Bank of New York Mellon for
       $28,576.34
   •   Debtor shall make regular monthly payments of $6,339 per month for the remainder of
       the Chapter 13 plan.

        All remaining terms of the original Chapter 13 Plan are unaffected. In the event of a
conflict between the terms of the original Plan and the terms of this amendment, the terms of this
amendment control.

        WHEREFORE, each Debtor requests that the Court approve this proposed amendment to
the original Chapter 13 Plan.




Attorney Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202
(414) 223-0000
court@richardacheck.com

             Case 17-23177-kmp         Doc 132     Filed 02/20/20      Page 2 of 4
                                        CERTIFICATION

        The Debtor’s attorney must sign this certification. A Debtor represented by an attorney
may sign this certification. If the Debtor does not have an attorney, the Debtor must sign this
certification.

        The provisions in this Chapter 13 plan are identical to those contained in the official
local form other than the changes listed in part 3.

I certify under penalty of perjury that the foregoing is true and correct.

Respectfully submitted February 20, 2020.



S:// Richard A. Check
Attorney Richard A. Check
Attorney for the Debtor(s)
Bankruptcy Law Offices of Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202
(414)223-0000
court@richardacheck.com




Attorney Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202
(414) 223-0000
court@richardacheck.com

              Case 17-23177-kmp          Doc 132     Filed 02/20/20          Page 3 of 4
                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of this Notice and Request to Modify Chapter 13 plan were mailed First Class
to persons mentioned below, at their respective addresses, postage prepaid, by U.S. Mail in Milwaukee,
WI on February 20, 2020.

*See attached creditor matrix

                                                S://Eli Buss
Date: 2/20/2020                                  Eli Buss
                                                Paralegal for Attorney Richard A. Check




Attorney Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202
(414) 223-0000
court@richardacheck.com

              Case 17-23177-kmp           Doc 132      Filed 02/20/20        Page 4 of 4
